Title: To George Washington from Samuel Hanson, 16 March 1788
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria 16th March 1788

I have just been informed by Mr McWhir that it will be utterly inconvenient to him to accommodate your Nephews any longer. After your late indulgence of me upon this Subject, it will appear extraordinary that I should so soon apply to you to let me have them again. The fact is the Gentlemen whom I had engaged, have quitted me; one, on acct of his marriage; the other, to make an unexpected voyage to the West Indies. I now therefore purpose, to take 6 or 8 young Gentlemen, Students at the Academy.
I will not conceal from you that there have been many disagreements between your Nephews & myself & family. The principal Subjects of those are the following: An obstinate habit

they have contracted of Keeping Company with Servants; So that I could never Keep them out of the Kitchen—Going out, without my permission, to dine with their School-mates, who had invited them, perhaps, without the Consent or Knowledge of their Parents—Wearing their best Cloathes upon common Occasions and staying out late of Evenings, and sometimes the whole Night. I pass over the disrespect and insults with which they have frequently treated Mrs H. and myself, because that kind of Offence may have possibly originated in unreasonable Expectations on our part. Upon those Occasions I have frequently, by Letter complained to Mr McWhir; but from an aversion to have them chastized, merely upon my own representation, I have always (except in one Instance) Subjoined a request that, instead of proceeding to actual punishment, he would only admonish & reprove them. This tenderness & forebearance, had, as you will readily conceive the effect of making them disregard my Authority & set me & my family at defiance. Lawrence had dressed himself one Morning to go to the Dancing School. In the meantime I had sent to Know if the Dancing-Master were in Town, & found he was not. I therefore told Lawrence to put on his common Cloathes and go immediately to the Academy. But he would do nothing. He was out the whole day, and returned at Night with his Cloathes very much torn. I therefore wrote Mr McWhir and declared that unless Laurence should be punished for this transgression, my authority over him would be merely nominal & by no means correspondent to that degree of Confidence with which you had been pleased to honour me. But, unfortunately for me, & I think, for the youth himself, His Teacher is an Enemy to corporal Punishments. Lawrence, therefore, was only kept in School during Dinner-time; a species of punishment to which he had been too much accustomed to derive any benefit from it. I am, I confess, no Advocate for corporal punishments; but it was plain that, in the present Case, those which Mr McWhir wished to substitute in their place were defective. For Laurence was after this more perverse than before. So far was he from discovering any Symptoms of penitence, that I was convinced, from his subsequent behaviour, it would be needless to trouble Mr McWhir again on the Subject.
George is of an obliging Disposition. His Offences have been

much less frequent than those of his Brother. They have proceeded perhaps from the circumstance of his being of an Age & Stature verging to Manhood. On this Acct he is impatient of Such a Controul as must still Keep him in the rank of Smaller Boys.
Sir, the Intention of these remarks is by no means, to injure your Kinsmen in your Opinion, but to suggest the propriety of investing me not only with a nominal, but an actual, authority, over them. It will be impossible for me to restrain, without the power to punish, them. I say them; without any Idea of proceeding against George, who is at a time of Life when rough treatment would be improper. In his Case, therefore⟨,⟩) I would, when necessary, only complain to his Teacher, or, if that should be insufficient, finally to yourself. But I have hopes that if they should be impressed with an Idea that my Authority is not confined to the making of Complaints, the encrease of it would be unnecessary.
I should, Sir, be extremely hurt could I suppose you would suspect me of a desire to encrease my former Authority, with the resentful & malignant view of revenging their former Conduct. On the Contrary, it would be extremely painful to me to adopt harsh Measures, & nothing could urge me to it but the regard I have for their Wellfare, as well as for the peace of my own family. I can conscientiously declare that, in subjecting them to some restraints, which they thought rigid, I have been determined by the reflection that they were the same I should impose on Sons of my own.
If you think proper to invest me with the proposed Authority, I shall continue to discharge my duty to them. As to the Price, I hope you will not think 30£, (to be advanced quarterly), too much. I received from the Gentlemen 20 Guineas for Dinner alone. Scarce as money now is, we cannot at this moment, buy in market Beef under 4 ½ pr lb. Should the price Keep up (which is hardly possible) it must be only from having a considerable number that I can expect to reap any profits. The advance of the money at the beginning of Each Quarter, tho unusual, I hope will not be objected to, as it enables me to provide at a Smaller Expence than I could otherwise do.
I should have done myself the honour of waiting on you to

propose this Subject, & thus have spared you the trouble of reading a long and tedious Letter, but that the Situation of Mrs H. prevents my leaving Home.
I beg Mrs H. and my Compliments may be presented to your Lady, and remain, with perfect respect & Esteem, Sir Your much-obliged and obedient humble Servt

S. Hanson of Saml

